United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT




No. 21-7141                                                    September Term, 2022
                                                               FILED ON: DECEMBER 21, 2022

LLC SPC STILEKS,
                       APPELLEE

v.

THE REPUBLIC OF MOLDOVA,
                   APPELLANT


                           Appeal from the United States District Court
                                   for the District of Columbia
                                       (No. 1:14-cv-01921)


       Before: RAO and CHILDS, Circuit Judges, and SENTELLE, Senior Circuit Judge

                                        JUDGMENT

        This case was considered on the record from the United States District Court for the District
of Columbia and the briefs and arguments of the parties. The Court has accorded the issues full
consideration and has determined that they do not warrant a published opinion. See D.C. Cir. R.
36(d). For the reasons set forth below, it is

       ORDERED AND ADJUDGED that the judgment of the district court be affirmed.

         The judicial proceedings in this case began in 2010, when Moldova allegedly failed to pay
its energy bills to neighboring Ukraine’s Energoalliance. Appellee Stileks subsequently acquired
the claim against Moldova, and this judgment refers to Stileks and its predecessors simply as
“Stileks” throughout. Stileks sought repayment via arbitration under the Energy Charter Treaty
(“ECT”). The arbitration tribunal, seated in Paris, found in October 2013 that Moldova breached
its obligations under the ECT and awarded damages to Stileks.

        The following year, Stileks sought to confirm this award in the United States under the
New York Convention, which grants jurisdiction to the courts of the United States to adjudicate
foreign applications to confirm covered arbitration awards by any party to such agreement against
any other party. See 9 U.S.C. § 207. While the confirmation proceeding occurred in the United
States, Moldova appealed the arbitration tribunal’s decision in France to the Paris Court of Appeal,

                                                 1
which reversed and held for Moldova. Stileks then appealed to France’s highest court, the Court
of Cassation, which in 2018 reversed, reinstated the arbitral award, and remanded back to the Paris
Court of Appeal.

        Finally, in 2019, the district court confirmed Stileks’ award. Moldova appealed to this
Court, which affirmed on all issues except the currency of the judgment. LLC SPC Stileks v.
Republic of Moldova, 985 F.3d 871, 883 (D.C. Cir. 2021) (“Stileks I”). However, the saga does
not end here. After Moldova lost in France’s Court of Cassation in 2018, it appealed to the Court
of Justice of the European Union (“CJEU”), which issued a decision in 2021 favoring Moldova
under European Union law. The case is currently again before the Paris Court of Appeal, whose
ultimate decision the parties will be able to appeal once more.

       Back in the United States, Moldova moved the district court for a further stay of
enforcement. The court denied the motion and entered its judgment against Moldova in December
2021. Moldova now appeals.

        In denying the stay, the district court adequately applied our directive in Stileks I to evaluate
a stay request under Europcar Italia, S.p.A. v. Maiellano Tours, Inc., 156 F.3d 310 (2d Cir. 1998)
(“Europcar”). See also Stileks I, 985 F.3d at 880. As Stileks I directs, the district court focused
on Europcar’s first two factors: (1) “the expeditious resolution of disputes and the avoidance of
protracted and expensive litigation” and (2) “the status of the foreign proceedings and the estimated
time for those proceedings to be resolved.” LLC SPC Stileks v. Republic of Moldova, No. 14-cv-
01921, 2021 WL 5318029, at *3–6 (D.D.C. Nov. 16, 2021) (citing Europcar, 156 F.3d at 317–
18). It concluded these factors counseled against a stay, considering (1) litigation began over ten
years ago, and a further stay would not serve “expeditious resolution”; and (2) an additional stay
would necessarily consist of “indefinite duration” because the European litigation may again cycle
through French courts after the CJEU’s decision. Stileks, No. 14-cv-01921 (D.D.C. Nov. 16,
2021), at *4–5. We review the district court’s determination for abuse of discretion. Stileks I, 985
F.3d at 879 (citing Europcar, 156 F.3d at 316–17).

         We see no error in the district court and certainly no abuse of discretion. The district court
correctly followed our Stileks I instructions and evaluated the first two Europcar factors, which is
all Stileks I requires. The district court actually considered all six Europcar factors. With this full
analysis, the court reached its original conclusion. If anything, Moldova received more
consideration from the district court than the law requires. Because Moldova would have the
district court arrive at a different conclusion after applying the law to the facts does not signal an
abuse of discretion, and we may not “substitute our judgment for that of the [district] court.”
Jeffries v. Barr, 965 F.3d 843, 855 (D.C. Cir. 2020) (quoting United States v. Mathis-Gardner,
783 F.3d 1286, 1288 (D.C. Cir. 2015)).

        Additionally, we affirm the district court on the separate grounds of the law of the case
doctrine, which neither party raised. This doctrine “refers to a family of rules embodying the
general concept that a court involved in later phases of a lawsuit should not re-open questions
decided . . . by that court or a higher one in earlier phases.” Wye Oak Tech., Inc. v. Republic of
Iraq, 24 F.4th 686, 697 (D.C. Cir. 2022) (quoting Crocker v. Piedmont Aviation, Inc., 49 F.3d 735,
739 (D.C. Cir. 1995)). In this case, we decided in Stileks I that the district court correctly affirmed

                                                   2
Stileks’ award and denied Moldova a longer stay. Stileks I, 985 F.3d at 883. This “same issue
presented a second time in the same case in the same court” will not lead us to a different result.
Wye Oak, 24 F.4th at 697 (quoting Kimberlin v. Quinlan, 199 F.3d 496, 500 (D.C. Cir. 1999)).

        Pursuant to Rule 36 of this Court, this disposition will not be published. The Clerk is
directed to withhold issuance of the mandate herein until seven days after the disposition of any
timely petition for rehearing or petition for rehearing en banc. See Fed R. App. P. 41(b); D.C. Cir.
R. 41.

                                              Per Curiam


                                                             FOR THE COURT:
                                                             Mark J. Langer, Clerk

                                                     BY:     /s/
                                                             Daniel J. Reidy
                                                             Deputy Clerk




                                                 3